—Appeal from judg*156ment, Supreme Court, New York County (Michael Corriero, J.), rendered April 1, 1998, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 3 to 9 years, held in abeyance, and the matter remitted to Supreme Court to conduct a reconstruction hearing in accordance with the decision herein.
The record is insufficiently clear as to the court’s reasons for its excusal of a prospective juror following a sidebar conference conducted in defendant’s absence. Accordingly, a reconstruction hearing is required to determine, if possible, whether the excusal was for cause or the result of defense counsel’s discretionary choice. Concur — Sullivan, J. P., Williams, Wallach, Lerner and Friedman, JJ.